J-S57032-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 C.I.C.                                    :   IN THE SUPERIOR COURT OF
                                           :         PENNSYLVANIA
                                           :
               v.                          :
                                           :
                                           :
 R.J.F.W.                                  :
                                           :
                                           :
               v.                          :
                                           :
                                           :
 H.M.,                                     :
                                           :
                    Appellant              :        No. 911 MDA 2019

                 Appeal from the Order Entered May 15, 2019
               in the Court of Common Pleas of Dauphin County
                    Civil Division at No(s): 2019-CV-984-CU

BEFORE: BOWES, J., STABILE, J., and MUSMANNO, J.

JUDGMENT ORDER BY MUSMANNO, J.: FILED: FEBRUARY 7, 2020

      H.M. appeals from the trial court’s May 15, 2019, Order, which denied

without a hearing his Petition to intervene in the custody action filed by C.I.C.

(“Aunt”), against R.J.F.W. (“Father”), concerning H.M.’s stepchild, A.W.

(“Child”) (born in March 2002), to Aunt’s deceased sister, S.W. (“Mother”),

during Mother’s marriage to Father.      We reverse and remand for further

proceedings.

      Mother died on February 5, 2019. On February 7, 2019, Aunt filed a

Complaint in Custody.     Aunt filed a Motion for Service by Publication on

February 13, 2019, which was granted on February 19, 2019. A conciliation

conference was held on March 11, 2019.
J-S57032-19


      On March 18, 2019, H.M., Child’s stepfather, filed a Complaint in

Custody and a Petition for Intervention. On March 21, 2019, the trial court

issued a Rule to Show Cause why the Petition for Intervention should not be

granted. The March 21, 2019, Order stated in part, "[i]f an answer is filed

opposing the requested relief, a hearing will be scheduled by further order of

this court."   On April 11, 2019, Aunt filed an Answer to the Petition for

Intervention. On April 16, 2019, based upon a determination of the Custody

Conference Officer, the trial court issued an Order granting sole legal and

physical custody to Aunt, and directing that Child have no contact with H.M.

      On May 15, 2019, the trial court denied without a hearing H.M.’s Petition

for Intervention. H.M. timely filed a Notice of Appeal. On June 20, 2019, H.M.

filed a Civil Docketing Statement delineating the issues to be raised on appeal.

Thereafter, the trial court determined that a hearing should have been

conducted on H.M.’s Petition for Intervention. Trial Court Opinion, 6/21/19,

at 2. The trial court therefore requested that this Court reverse its Order, and

remand for a hearing on H.M.’s Petition for Intervention. Id.

      Prior to receiving the trial court’s Opinion, this Court entered an Order

directing H.M. to file a concise statement of errors complained of on appeal

pursuant to Rule 1925(b) by June 28, 2019. H.M. complied, filing his Concise

Statement on June 25, 2019. On August 2, 2019, H.M. and Aunt filed a Joint

Motion for Remand.




                                     -2-
J-S57032-19


      Our review discloses the lack of a developed record regarding H.M.’s

Petition for Intervention. Keeping in mind the best interests of Child, and the

agreement of the trial court, H.M., and Aunt that a remand is appropriate for

the development of the record, we reverse the Order of the trial court, which

denied intervention without a hearing, and remand for further proceedings.

      Order reversed; case remanded for further proceedings. Superior Court

jurisdiction is relinquished.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 02/07/2020




                                     -3-